—Appeal by the defendant from a judgment of the County Court, Westchester *680County (Dillon, J.), rendered December 19, 1997, convicting him of assault in the second degree (two counts), criminal possession of a weapon in the third degree, criminal possession of stolen property in the third degree, menacing in the second degree (three counts), and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that so much of the verdict as convicted him of assault in the second degree (see, Penal Law § 120.05 [6]) is inconsistent with the verdict acquitting him of certain robbery charges is not preserved for appellate review (see, People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745, 746), and we decline to review in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contention is without merit. Bracken, Acting P. J., O’Brien, Santucci and Florio, JJ., concur.